Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William. G. Pagan (#67,192) on February 22, 2021. 

The application has been amended as follows: 

IN THE CLAIMS:
A method of navigation,  implemented in a wireless device, the method comprising: receiving, from a wireless communication network, a criteria for determining that the wireless device has an aerial status, wherein the criteria comprises a height threshold; responsive to determining that the wireless device capable of having] supporting four distinct states, each of the states corresponding to a respective one of a plurality of predefined statuses, wherein a first one of the states corresponds to the loss of GPS signal status and a second one of the states corresponds to the aerial status; and using received position reference signals to navigate.


98.	 A wireless device comprising: a processor and a memory, the memory containing instructions executable by the processor whereby the wireless device is configured to: receive, from a wireless communication network, a criteria for determining that the wireless device has an aerial status, wherein the criteria comprises a height threshold; responsive to determining that the wireless device has lost a Global Positioning System (GPS) signal: transmit an indication of a loss of GPS signal status to a base station of the wireless communication network in a two-bit field [capable of having] supporting four distinct states, each of the states corresponding to a respective one of a plurality of predefined 

Allowable Subject Matter
Claims 80-82, 87-92, 94-98, 100-107 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abeywardena, et al discloses a method that involves operating an unmanned aerial vehicle (UAV) to begin a flight, where the UAV relies on a navigation system to navigate to a destination. During the flight, the method involves operating a camera to capture images of the UAV's environment, and analyzing the images to detect features in the environment. The method also involves establishing a correlation between features detected in different images, and using location information from the navigation system to localize a feature detected in different images. Further, the method involves generating a flight log that includes the localized feature. Also, the method involves detecting a failure involving the navigation system, and responsively operating the camera to capture a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645